 1   Michael A. McShane (CA #127944)
     mmcshane@audetlaw.com
 2
     S. Clinton Woods (CA #246054)
 3   cwoods@audetlaw.com
     Ling Y. Kuang (CA #296873)
 4
     lkuang@audetlaw.com
 5   AUDET & PARTNERS, LLP
     711 Van Ness Avenue, Suite 500
 6
     San Francisco, CA 94102-3275
 7   Telephone: (415) 568-2555
     Facsimile: (415) 568-2556
 8
     Attorneys for Plaintiff Jeff Young,
 9   on behalf of himself and all others similarly situated
     [Additional counsel listed in signature block]
10

11   Stuart M. Richter (SBN 126231)
     stuart.richter@kattenlaw.com
12
     Andrew J. Demko (SBN 247320)
13   andrew.demko@kattenlaw.com
     KATTEN MUCHIN ROSENMAN LLP
14
     2029 Century Park East, Suite 2600
15   Los Angeles, CA 90067-3012
     Telephone: 310.788.4400
16
     Facsimile: 310.788.4471
17   Attorneys for Defendant Cree, Inc.
      [Additional counsel listed in signature block]
18

19                                UNITED STATES DISTRICT COURT

20                              NORTHERN DISTRICT OF CALIFORNIA

21                                        OAKLAND DIVISION

22                                                     )       Case No. 4:17-cv-06252-YGR
      JEFF YOUNG, on behalf of himself and             )
23    all others similarly situated,                   )       Hon. Yvonne Gonzalez Rogers
                                                       )
24                           Plaintiff,                )       JOINT STATEMENT IN SUPPORT OF
25    vs.                                              )       PROPOSED CASE MANAGEMENT
                                                       )       ORDER
26    Cree, Inc.,                                      )
                                                       )
27                           Defendant.                )
                                                       )
28

                                                       ‐ i -
     JOINT STATEMENT IN SUPPORT OF PROPOSED CASE MANAGEMENT ORDER                  4:17-CV-06252-YGR
 1          Pursuant to this Court’s April 25, 2018 Order following the Initial Case Management

 2   Conference, the parties hereby submit this joint statement in advance of the November 5, 2016

 3   Case Management Conference.

 4                                               MEDIATION

 5          1.      Mediation: The Parties participated in a mediation on October 10, 2018 before Hon.
     James Ware (ret.) at JAMS in San Francisco. No settlement was reached at that mediation, but the
 6
     Parties continue to be engaged in ongoing settlement discussions stemming from the mediation.
 7
     The Parties are hopeful that a resolution can be reached.
 8
                                           PRETRIAL DATES
 9
            2.      Discovery to Date: As the Court is aware, Plaintiff filed his amended complaint on
10
     April 30, 2018. Defendant moved to dismiss. The Court denied Defendant’s motion on August 2,
11
     2018. Defendant answered the complaint on August 16, 2018. From there, the Parties proceeded
12
     to conduct discovery and prepare for mediation by conducting initial written and oral discovery.
13
     Plaintiff’s deposition was taken on September 18, 2018. On September 20, 2018 and October 4,
14
     2018, Defendant produced rolling productions of responsive documents. On October 8, Plaintiff
15   conducted a Rule 30(b)(6) deposition of one of Defendant’s corporate designees. The parties are
16   still actively discussing the scope and timing of the remaining production in light of the claims at
17   issue and mediation efforts.
18          3.      Class Certification Deadlines: The current deadline for Plaintiff to file a motion for
19   class certification is December 14, 2018.
20          Plaintiff’s Position- Given the pace and scope of discovery to date as well as the ongoing

21          mediation efforts, Plaintiff does not believe it is realistic to keep the deadline to file

22          Plaintiff’s motion for class certification at December 18, 2018. Plaintiff suggests that the

23          deadlines laid out in the Court’s Case Management and Pretrial Order on April 25, 2018
            be continued as below:
24
            - Deadline to file Class Certification Motion: February 15, 2018
25
            - Deadline to file Opposition to Class Certification Motion and Daubert motions: April 15,
26
            2018
27
            - Deadline to file Reply to Class Certification Motion and Response to Daubert motions:
28

                                             ‐ 1 ‐ 
     JOINT STATEMENT IN SUPPORT OF PROPOSED CASE MANAGEMENT ORDER                  4:17-CV-06252-YGR
 1          May 13, 2019

 2          -Class Certification Hearing: At the Court’s convenience.

 3          Defendant’s Position – Defendant does not oppose Plaintiff’s request to extend class

 4          certification deadlines. Defendant intends to move for summary judgment on or before the

 5          Plaintiff’s deadline to move for class certification.

 6
     October 29, 2018
 7
     By: s/ Stuart M. Richter                      By: s/           S. Clinton Woods
 8
     Stuart M. Richter (SBN 126231)                         Michael A. McShane (CA #127944)
 9   stuart.richter@kattenlaw.com                           mmcshane@audetlaw.com
     Andrew J. Demko (SBN 247320)                           S. Clinton Woods (CA #246054)
10
     andrew.demko@kattenlaw.com                             cwoods@audetlaw.com
11   KATTEN MUCHIN ROSENMAN LLP                             Ling Y. Kuang (CA #296873)
     2029 Century Park East, Suite 2600                     lkuang@audetlaw.com
12
     Los Angeles, CA 90067-3012                             AUDET & PARTNERS, LLP
13   Phone: 310.788.4400 Fax: 310.788.4471                  711 Van Ness Avenue, Suite 500
                                                            San Francisco, CA 94102-3275
14
     Attorneys for Defendant Cree, Inc.                     Phone: (415) 568-2555/Fax: (415) 568-2556
15
                                                            Attorneys for Plaintiff Jeff Young
16
                                                            Jason P. Sultzer, Esq.
17                                                          sultzerj@thesultzerlawgroup.com
                                                            Joseph Lipari, Esq.
18
                                                            liparij@thesultzerlawgroup.com
19                                                          THE SULTZER LAW GROUP
                                                            85 Civic Center Plaza, Suite 104
20
                                                            Poughkeepsie, NY 12601
21                                                          Tel: (845) 483-7100
                                                            Fax: (888) 749-7747
22

23                                                          Melissa S. Weiner
                                                            mweiner@pswlaw.com
24
                                                            Joseph C. Bourne (SBN 308196)
25                                                          jbourne@pswlaw.com
                                                            PEARSON, SIMON & WARSHAW, LLP
26
                                                            800 LaSalle Avenue, Suite 2150
27                                                          Minneapolis, Minnesota 55402
                                                            Telephone: (612) 389-0600
28
                                                            Facsimile: (612) 389-0610
                                             ‐ 2 ‐ 
     JOINT STATEMENT IN SUPPORT OF PROPOSED CASE MANAGEMENT ORDER                  4:17-CV-06252-YGR
 1
                                                Charles J. LaDuca
 2
                                                Alexandra C. Warren
 3                                              awarren@cuneolaw.com
                                                CUNEO GILBERT & LADUCA, LLP
 4
                                                4725 Wisconsin Avenue NW, Suite 200
 5                                              Washington, DC 20016
                                                Telephone: 202-789-3960
 6
                                                Facsimile: 202-589-1813
 7
                                                Charles E. Schaffer, Esquire
 8
                                                LEVIN SEDRAN & BERMAN
 9                                              510 Walnut Street, Suite 500
                                                Philadelphia, PA 19106
10
                                                Phone: (215) 592-1500
11                                              Fax: (215) 592-4663
                                                cschaffer@lfsblaw.com
12

13                                              Attorneys for Plaintiff Jeff Young

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             ‐ 5 ‐ 
     JOINT STATEMENT IN SUPPORT OF PROPOSED CASE MANAGEMENT ORDER       4:17-CV-06252-YGR
 1                                            ATTESTATION
 2          Pursuant to Northern District Local Rule 5-1(i)(3), the filer attests that all other signatories

 3   listed, and on whose behalf this filing is submitted, concur in the filing’s content and have

 4   authorized the filing.

 5

 6   October 29, 2018                              By: s/          Stuart Richter

 7                                                          Stuart Richter

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             ‐ 6 ‐ 
     JOINT STATEMENT IN SUPPORT OF PROPOSED CASE MANAGEMENT ORDER                    4:17-CV-06252-YGR
